Case 3:17-cv-00108-GPC-MDD Document 1106 Filed 04/01/19 PageID.118289 Page 1 of 5



    1 MAURA L. REES
      State Bar No. 191698
    2 mrees@wsgr.com
      WILSON SONSINI GOODRICH & ROSATI
    3 Professional Corporation
      650 Page Mill Road
    4 Palo Alto, CA 94304
      Telephone: 650-493-9300
    5 Facsimile: 650-565-5100
    6 Attorney for Non-Party InterDigital, Inc.
    7                      UNITED STATES DISTRICT COURT
    8                    SOUTHERN DISTRICT OF CALIFORNIA
    9                             SAN DIEGO DIVISION
   10                                         )   No. 3:17-CV-0108-GPC-MDD
                                              )
   11    IN RE: QUALCOMM LITIGATION           )
                                              )   NON-PARTY
   12                                         )   INTERDIGITAL’S
                                              )   MEMORANDUM OF POINTS
   13                                         )   AND AUTHORITIES IN
                                              )   SUPPORT OF ITS MOTION
   14                                         )   TO SEAL
                                              )
   15                                         )   [Filed pursuant to Court’s
                                              )   Chamber Rule and Order, Doc.
   16                                         )   No. 1030]
                                              )
   17                                         )
                                              )
   18                                         )
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


        MPA ISO MOTION TO SEAL                             3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1106 Filed 04/01/19 PageID.118290 Page 2 of 5



    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2         InterDigital is not a party to this lawsuit. Documents in this case, however,
    3 contain InterDigital’s non-public, confidential, and highly sensitive business and
    4 commercial information, designated as Highly Confidential – Attorney’s Eyes
    5 Only (“AEO”) under the applicable protective order or orders. Counsel for Apple
    6 has informed InterDigital that the parties may disclose or otherwise rely on certain
    7 of these documents in exhibits used at trial that specifically consist of, or refer or
    8 relate to, InterDigital’s confidential patent licenses and patent licensing
    9 communications and strategies, which InterDigital now seeks leave to seal.
   10         The information InterDigital seeks to seal constitutes InterDigital’s sensitive
   11 business information, public disclosure of which would harm InterDigital in the
   12 highly competitive wireless telecommunications industry. As detailed below, there
   13 are compelling reasons to grant InterDigital leave to seal this confidential
   14 information.
   15 I.      DOCUMENTS RELATED TO LICENSE AGREEMENTS AND
              NEGOTIATIONS
   16
   17          As discussed in the accompanying declaration of Ranae McElvaine, Vice
   18 President and Deputy General Counsel of InterDigital, Inc. (“McElvaine Decl.”),
   19 maintaining confidentiality of license agreement terms and conditions as well as
   20 information concerning license negotiations is a customary and widespread
   21 practice in the telecommunications industry and is expected by both licensees and
   22 licensors. The potential trial exhibits at issue, courtesy copies of which are
   23 attached to this Motion, include InterDigital’s highly confidential and sensitive
   24 business information, including information reflecting its licensing policies and
   25 practices and negotiation strategies, information about confidential licensing
   26 negotiations with its licensees, and specific terms and conditions contained in
   27 licenses that are subject to separate nondisclosure and confidentiality agreements.
   28 If this information were to be publicly disclosed, it would unfairly prejudice


        MPA ISO MOTION TO SEAL                     -1-             3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1106 Filed 04/01/19 PageID.118291 Page 3 of 5



    1 InterDigital in licensing negotiations and thereby harm InterDigital’s business and
    2 competitive interests. Furthermore, if information about licenses subject to a
    3 nondisclosure or confidentiality agreement were to become public, InterDigital’s
    4 current and prospective licensees may be unwilling to enter into licenses with
    5 InterDigital in the future. Therefore, the disclosure of this sensitive information to
    6 the general public would cause substantial harm to InterDigital’s bargaining and
    7 competitive position and its ability to enforce and negotiate license agreements.
    8         This non-public information InterDigital seeks to seal regarding its patent
    9 license agreements and related negotiations and strategies is routinely recognized
   10 as information that can expose a party to unfair competitive harm if not sealed.
   11 See In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (finding
   12 compelling reasons to seal licensing agreement terms containing information about
   13 royalty rates and payments); In re Qualcomm Litig., No. 3:17-CV-0108-GPC-
   14 MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (finding compelling
   15 reasons to seal information relating to licensing terms, including royalties paid or
   16 owed under license agreements, along with confidential business agreements and
   17 information subject to confidentiality and non-disclosure provisions with third
   18 parties).
   19 II.     IDENTIFICATION OF DOCUMENTS AND INFORMATION TO BE
              SEALED
   20
   21         Pursuant to the Court’s March 14 Order, the table below identifies the
   22 specific exhibits and information sought to be sealed, the type of confidential
   23 information sought to be sealed, and the paragraph number(s) in the McElvaine
   24 declaration justifying the sealing of that information.
   25
   26 Exhibit                       Information           Type of             Explanation
                                    Sought to be          Information
   27                               Sealed
   28 Exhibit 1 - DTX00266          Correspondence        Confidential        McElvaine
      (APL-QC-                      in full               license             Decl. ¶ 7

        MPA ISO MOTION TO SEAL                    -2-             3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1106 Filed 04/01/19 PageID.118292 Page 4 of 5



    1 FTC_15569990)                                        negotiations,
                                                           discussions, and
    2                                                      strategies
    3 Exhibit 2 - DTX00856           Agreement in          Confidential         McElvaine
      (Pegatron_0001284829)          full                  license terms        Decl. ¶ 8
    4                                                      and conditions
      Exhibit 3 - DTX00861           Correspondence        Confidential         McElvaine
    5 (Pegatron_1000000001)          and agreement in      license              Decl. ¶¶ 7, 8
    6                                full                  negotiations,
                                                           discussions, and
    7                                                      strategies;
                                                           confidential
    8                                                      license terms
                                                           and conditions
    9 Exhibit 4 - DTX01363           Agreement in          Confidential         McElvaine
   10 (Wistron_1000000105)           full                  license terms        Decl. ¶ 8
                                                           and conditions
   11 Exhibit 5 - DTX01478           Agreement in          Confidential         McElvaine
      (Wistron_1000000113)           full                  license terms        Decl. ¶ 8
   12                                                      and conditions
   13 Exhibit 6 - PTX003767          Agreement in          Confidential         McElvaine
      (APL-QC_00451156)              full                  license terms        Decl. ¶ 8
   14                                                      and conditions
   15         In sum, public disclosure of the information InterDigital seeks to seal would
   16 impair InterDigital’s ability to run its business, resulting in substantial economic
   17 and competitive harm to InterDigital. Accordingly, InterDigital requests that the
   18 Court order that the above material be protected from public disclosure by closing
   19 the courtroom when the materials are displayed or discussed or alternatively,
   20 where feasible, by directing the parties to display the materials on screens not
   21 visible to the public; to ask questions of witnesses in a manner that does not reveal
   22 or elicit confidential information; and/or to mute confidential portions of video
   23 testimony while trial participants follow along via the written transcript.
   24 InterDigital also requests that the final publicly available trial transcript be
   25 redacted as necessary, and trial exhibits be sealed, to protect InterDigital’s
   26 confidential information therein.
   27
   28


        MPA ISO MOTION TO SEAL                     -3-             3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1106 Filed 04/01/19 PageID.118293 Page 5 of 5



    1        InterDigital separately and concurrently submits a proposed order to the
    2 Court in accordance with Civil Local Rule 79.2 and Section 2(h) of the Electronic
    3 Case Filing and Administrative Policies and Procedures Manual.
    4
    5 Dated: April 1, 2019            Respectfully submitted,
    6                                 WILSON SONSINI GOODRICH & ROSATI
                                      Professional Corporation
    7
    8
    9                                 By: /s/ Maura L. Rees
                                                 Maura L. Rees
   10
   11                                 Attorney for Non-Party InterDigital, Inc.
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


        MPA ISO MOTION TO SEAL                  -4-             3:17-CV-0108-GPC-MDD
